DETAILED ACTION 
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                        

                                   Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claims 1 and 11 call for the limitation of “the second end” in lines 9-10 and 12, it is unclear whether this limitation is same as the previous recitation in line 9. For examination purposes, the limitation is being considered as -- the second end of the drainage pipe -- to be consistent with the previous term.
Claims 1 and 11 call for the limitation of “the first end” in lines 11-12, it is unclear whether this limitation is same as the previous recitation in line 8. For examination purposes, the limitation is being considered as -- the first end of the drainage pipe -- to be consistent with the previous term.
Claim 2 calls for the limitation of “the drainage pipe first end” in line 3 which is confusing as it is unclear how it relates to the previous recitation of “a first end” above in line 8 of claim 1. For examination purposes, the limitation is being considered as -- the first end of the drainage pipe -- to be consistent with the previous term.
Claim 2 calls for the limitation of “the drain pan end” in line 3 which is confusing as it is unclear how it relates to the previous recitation of “an end” above in line 7 of claim 1. For examination purposes, the limitation is being considered as -- the end of the drain pan -- to be consistent with the previous term.
Claims 2-10 are dependent from claims rejected under 35 U.S.C. 112 above and therefore inherit the deficiencies of their parent claim.

                                             Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1 and 11 include an explicit recitation of a first drain pan end cap comprising: a first aperture at the end of the drain pan so that fluid in the drain pan drains from the drain pan through the first aperture, and a second aperture aligned with the first end of the drainage pipe, wherein at least a portion of the drain pan is sloped downward to bias a flow of the condensate toward the first aperture and at least a portion of the drainage pipe is sloped downward to bias the flow of the condensate towards the second end.   

 
                                           Response to Arguments
Applicant's arguments filed on 11/08/2018 have been fully considered but moot in view of the above statement of allowable subject matter.                                                           
                                                      Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763  
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763